ORDER
The Disciplinary Review Board having filed a report with the Court recommending that by way of reciprocal discipline DENNIS C. LARSEN of NORWOOD, who was admitted to the bar of this State in 1970, be suspended from the practice of law for a period of three years on the basis of a three-year suspension from practice imposed in the State of New York for neglect, failure to communicate with a client, conduct involving dishonesty, fraud, deceit or misrepresentation, failure to cooperate in ethics investigations and failure to register as an attorney and to maintain an office for the practice of law within the State of New York, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and DENNIS C. LARSEN of NORWOOD is suspended from the practice of law for a period of three years, effective October 1, 1992, and until the further Order of the Court; and it is further _
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that no application for reinstatement to the practice of law be made unless and until respondent has been reinstated to the practice of law in the State of New York; and it is further
*35ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.